NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            _____________

                                 No. 10-2232
                                _____________

                      UNITED STATES OF AMERICA

                                       v.

                             STEPHON PAIGE,
                                                   Appellant
                                _____________

               On Appeal from the United States District Court
                          for the District of New Jersey
                     District Court No. 1-06-cr-00505-001
              District Judge: The Honorable Joseph H. Rodriguez


               Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                              January 27, 2011

           Before: McKEE, Chief Judge, and SMITH, Circuit Judges,
                      and STEARNS, District Judge*

                           (Filed: February 3, 2011)


                                  OPINION


STEARNS, District Judge.


      *
        The Honorable Richard G. Stearns, United States District Judge for the
United States District Court of Massachusetts, sitting by designation.
      This is an appeal from a revocation of supervised release and a subsequent

sentence. On October 20, 2006, Stephon Paige was sentenced by the New Jersey

District Court to eighteen-months imprisonment and three years of supervised

release following a conviction for uttering counterfeit securities. On March 23,

2010, the United States Probation Office filed a petition alleging nine violations of

Paige=s conditions of supervised release. Paige pled guilty on April 21, 2010, to

one of the nine violations B the failure to maintain lawful employment (violation 1)

B and the remaining alleged violations were dismissed.1 Judge Rodriguez accepted

the plea and conducted a sentencing colloquy with counsel for Paige and the

government. Paige admitted irresponsibility, but requested house arrest or no more

than four-months incarceration (the advisory Guidelines minimum).                 The

government advocated for a sentence of ten-months imprisonment, which the court

imposed, followed by two years of additional supervised release.2 The court stated

its belief that a term of incarceration was appropriate in light of Paige=s failure to

make good-faith efforts to comply with the terms of his supervised release and his

      1
         These were: (2) Failure to notify probation officer of September 1, 2009
arrest for bail jumping in a child support case; (3) Positive drug test; (4) Failure to
submit monthly written reports; (5) Failure to fulfill curfew obligation; (6) Failure
to report to probation office as directed; (7) Failure to comply with code-a-phone
requirements; (8) Failure to attend literacy classes; and (9) Failure to pay child
support.
      2
        Violation 1 is a Grade C violation that carries a statutory maximum
sentence of 24-months imprisonment.

                                          2
Acontinuing lack of respect and continuing violations of conditions that are

reasonable . . . .@3

       After the sentencing, Paige was advised by his counsel that he had no basis

for an appeal. Nonetheless, Paige informed counsel of his desire to appeal the

sentence. On April 26, 2010, counsel filed a Notice of Appeal on Paige=s behalf.

After reviewing the record and reporting no viable issue for appeal, Paige=s counsel

requests to withdraw pursuant to Anders v. California, 386 U.S. 744 (1967). See

also 3d Cir. L.A.R. 109.2(a).

           In United States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001), we explained

that an Anders brief must demonstrate that counsel has Athoroughly examined the

record in search of appealable issues,@ and the brief must Aexplain why the

[identified] issues are frivolous.@ Our inquiry is twofold: (1) whether counsel

adequately fulfilled the requirements of Anders; and (2) Awhether an independent

review of the record presents any nonfrivolous issues.@ Id. (citing United States v.

Marvin, 211 F.3d 778, 780 (3d Cir. 2000)); see also Anders, 386 U.S. at 744

(explaining that the court must proceed, Aafter a full examination of all the

proceedings, to decide whether the case is wholly frivolous@). If the review fails to

identify any nonfrivolous issues, the court Amay grant counsel=s request to withdraw


       3
        Paige=s probation officer made numerous attempts to assist Paige, including
two in-office adjustment sessions, and an offer to drive Paige to different places of
                                           3
and dismiss the appeal.@ Id.

      We find counsel=s Anders brief to comply with the court=s directives. It

identifies three potentially appealable issues B jurisdiction; whether the plea

colloquy was defective; and the legality of the sentence B and explains why each of

these issues presents a frivolous ground of appeal. See United States v. Broce, 488
U.S. 563, 569 (1989) (following an unconditional guilty plea, a defendant may only

challenge the validity of the plea or the court=s jurisdiction); Menna v. New York,

423 U.S. 61, 62 n.2 (1975) (per curiam) (a valid guilty plea waives all prior

constitutional errors unless related to the court=s authority to Ahal[e] a defendant into

court on a charge.@).     Counsel=s Anders brief discusses the plea hearing, the

standard of review (revocation of supervised release is reviewed for an abuse of

discretion, see Gov=t of the Virgin Islands v. Martinez, 239 F.3d 293, 297 (3d Cir.

2001)), and demonstrates that the District Court fully complied with and, if

anything, exceeded the requirements of Fed. R. Crim. P. 32.1(b)(2). The District

Court gave meaningful consideration to the factors set out in 18 U.S.C. ' 3553(a),

and the sentence fell within the advisory Guidelines range and was well below the

applicable statutory maximum.

      As after our own review of the record, we agree with counsel that there are

no nonfrivolous issues meriting an appeal, we will grant counsel=s motion to

possible employment to submit job applications. Paige declined all of the offers.

                                           4
withdraw and affirm the District Court=s revocation of Paige=s supervised release

and the sentence imposed.




                                       5